Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about February 16, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of grand larceny in the fourth degree (two counts) and criminal possession of stolen property in the fourth and fifth degrees, and placed him with New York State Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s determinations concerning identification and credibility. Concur — Rosenberger, J. P., Nardelli, Ellerin, Andrias and Saxe, JJ.